         Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 1 of 9




    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    TERRANCE J. KEMP,

                                      Plaintiff,
                 -v-                                              Civ. No. 1:19-CV-612
                                                                        (DNH/DJS)
    CSX TRANSPORTATION,

                                      Defendant.
D




    APPEARANCES:                                           OF COUNSEL:

    KELLER & GOGGIN, P.C.                                  VOCI R. BENNETT, ESQ.
    Attorney for Plaintiff
    1528 Walnut Street
    Suite 900
    Philadelphia, PA 19102

    NIXON, PEABODY LAW FIRM                                ANDREW C. ROSE, ESQ.
    Attorney for Defendant
    677 Broadway, 10th Floor
    Albany, New York 12207

    BURNS WHITE LLC                                        T.H. LYDA, ESQ.
    Attorney for Defendant                                 DAVID R. CHLUDZINSKI, ESQ
    48 26th Street
    Burns White Center
    Pittsburgh, PA 15222

    DANIEL J. STEWART
    United States Magistrate Judge

                                   DECISION and ORDER

          Presently before the Court is a Letter-Motion of the Plaintiff to Compel Responses to

    Discovery Demands and to resolve a dispute regarding depositions of corporate
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 2 of 9




    representatives of Defendant CSX. Dkt. No. 32.           Defense counsel has responded to

    Plaintiff’s claim and, in turn, raised its own discovery issues. Dkt. No. 33. An on-the-record

    telephone conference was held on October 14, 2020, wherein all parties appeared and had

    a full opportunity to present their respective positions on the pending Letter-Motions, as well

    as other discovery issues. At the close of argument I issued a decision on the record, in

    which, after applying the requisite legal standards, I denied in part and granted in part the
D




    Motions pending before the Court. I also provided further detail regarding my reasoning and

    addressed the specific issues raised by the parties. A summary of the holdings made by the

    Court are as follows:

           In connection with the first issue under Rule 30(b)(6), the Court declines to direct

    defense counsel to produce a witness for each of the twelve (12) separate areas identified by

    the Plaintiff. Those areas include, but are not limited to, a witness regarding inspection and

    repairs of the locomotive; safety requirements for the locomotive; “all facts, witnesses, and

    documents on which Defendant bases the denials found in its Answer to the Complaint”;

    Defendant’s position and/or opinion as to how it was that Plaintiff was injured, if at all; how

    it was that Plaintiff was to perform his assigned task; and the factual findings made by

    Defendant concerning the condition of the locomotive stairs where Plaintiff is alleged to have

    fallen. Dkt. No. 32-2. In response, the Defendant has identified and agreed to produce a

    Corporate witness for bullet points 5 & 6, dealing with safety requirements, and reporting

    and inspection requirements. Dkt. No. 33 at p. 2. Further, depositions have been or will be


                                                  -2-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 3 of 9




    conducted regarding individuals who have factual information regarding the condition of the

    steps after the accident. Defendant’s counsel notes that it did not own the locomotive, and

    would have no knowledge of its prior maintenance.

           “Under Rule 30(b)(6), when a party seeking to depose a corporation announces the

    subject matter of the proposed deposition, the corporation must produce someone familiar

    with that subject.” Reilly v. NatWest Markets Grp., Inc., 181 F.3d 253, 268 (2d Cir. 1999).
D




    The topics outlined for deposition must be “relevant to any party’s claim or defense.” Bigsby

    v. Barclays Capital Real Estate, Inc., 329 F.R.D. 78, 80 (S.D.N.Y. 2019) (citing FED. R. CIV.

    P. 26(b)(1)). As with “other forms of discovery, a Rule 30(b)(6) deposition notice is subject

    to the limitations under Federal Rule 26 - deposition topics should be proportional to the

    needs of the case, not unduly burdensome or duplicative, and described with ‘reasonable

    particularity.’” Id. at 81 (citing Blackrock Allocation Target Shares: Series S Portfolio v.

    Wells Fargo Bank, N.A., 2017 WL 9400671, at *1 (S.D.N.Y. Apr. 27, 2017)). Even in

    situations where “information may be relevant, the court must still balance a plaintiff’s need

    for the information against a defendant’s interest in not being required to produce responses

    to overly burdensome requests for evidence which may have little relevant value to the

    claims. In other words, the court must still evaluate the basis for the plaintiff’s request and

    make a determination of whether the material is relevant to the claims or likely to lead to

    relevant material.” Pratt v. Indian River Cent. Sch. Dist., 2012 WL 13172930, at *3

    (N.D.N.Y. Nov. 5, 2012). Federal Rule of Civil Procedure 26 provides that a court “must


                                                  -3-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 4 of 9




    limit the frequency or extent of discovery otherwise allowed by these rules or by local rule

    if it determines that . . . the proposed discovery is outside the scope permitted by Rule

    26(b)(1).” FED. R. CIV. P. 26(b)(2)(C). In making such a determination, the Court must

    consider, inter alia, “the importance of the issues at stake in the action, the amount in

    controversy, the parties’ relative access to relevant information, the parties’ resources, the

    importance of the discovery in resolving the issues, and whether the burden or expense of the
D




    proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1).

           Therefore, a court may properly deny 30(b)(6) deposition requests that are unduly

    burdensome, particularly where preparation for the depositions is likely to be costly, the

    potential benefit to the plaintiff is low, and more convenient, less costly, and less burdensome

    options exist. See Sahu v. Union Carbide Corp., 528 Fed. Appx. 96, 103 (2d Cir. 2013); see

    also Jasco Tools, Inc., v. Dana Corp., 574 F.3d 129, 150 (2d Cir. 2009) (“A court plainly has

    discretion to reject a request for discovery if the evidence sought would be cumulative or if

    the request is based only on speculation as to what potentially could be discovered…”).

    Moreover, where the primary purpose of the testimony sought is to elicit testimony of an un-

    retained expert, the use of a deposition is inappropriate. See Cannon v. Corr. Med. Care,

    Inc., 2017 WL 2790531, at *5 (N.D.N.Y. June 27, 2017) (“Testimony regarding whether

    there has been a deviation from accepted medical standards is quintessentially expert in

    nature.”).

           Considering the circumstances identified at the discovery hearing, the Court concludes


                                                  -4-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 5 of 9




    that the appropriate course of action is to complete the depositions of the fact witnesses and

    the Corporate representatives identified to date. Accordingly, the Plaintiff’s Motion to

    Compel additional witnesses is denied at this time. If, after completion of the now scheduled

    depositions, the Plaintiff can identify a need for additional 30(b)(6) witnesses, the Court will

    consider that request.

              Next, the Plaintiff has requested production of certain documentation, including the
D




    Master Run-Through Agreement. Defense counsel is willing to produce that agreement and

    other information, but requests that such disclosure be made pursuant to a protective order

    in light of the sensitive nature of the documentation. While the Plaintiff’s counsel objects,

    the Court views the issuance of a protective order as appropriate. Accordingly, the parties

    are to work together to prepare such an agreement for the Court to sign. If they are unable

    to reach an agreement, the Defendant can submit a proposal directly to the Court for its

    review.

           Regarding the Interrogatory dispute, the Defendant is directed to supplement its

    response to Interrogatory # 4 to specifically indicate what information it either has, or does

    not have, that is responsive to this request.

           In connection with certain of the Plaintiff’s discovery demands, the Defendant

    produced a privilege log in connection with certain documents that it believes to be covered

    by either an attorney-client or work-product privilege. Defense counsel is directed to provide

    a copy of the documents at issue to the Court for an in camera review on or before October


                                                    -5-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 6 of 9




    28, 2020.

           While the defense had several discovery issues that it identified to the Court prior to

    the conference, all have them have now been resolved with the exception of one: the request

    that Plaintiff produce his tax returns from 2012 to the present. Defendant maintains that it

    needs the returns to make a determination of the validity of Plaintiff’s lost wage claim. It

    suspects or believes that Plaintiff has other sources of income of which it is not presently
D




    aware. Plaintiff objects to production of the tax returns, as he files them jointly with his

    fiancé, and there is private information contained therein. This issue was specifically

    addressed in the employment discrimination case of Carmody v. Village of Rockville Centre,

    2007 WL 2042807, at *1 (E.D.N.Y. July 13, 2007), and the court noted that “[a]lthough

    income tax returns are not inherently privileged, courts are typically reluctant to compel their

    disclosure because of both ‘the private nature of the sensitive information contained therein’

    and ‘the public interest in encouraging the filing by taxpayers of complete and accurate

    returns.’” See id. at *2 (internal citation omitted). Therefore, in order to compel the

    disclosure of income tax returns, a two-part test must be satisfied. Id. First, “the returns

    must be relevant to the subject matter of the action,” and second, “there must be a compelling

    need for the returns because the information is not ‘otherwise readily obtainable.’” Id.

    (internal citation omitted). The party seeking discovery of the tax returns generally bears

    both the burden of demonstrating relevancy, and establishing a compelling need for the

    information. See id.


                                                  -6-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 7 of 9




           In Carmody, the court held that the first prong of the test was met because plaintiff

    was self-employed during the relevant time period, had advanced claims alleging loss of

    income, and his federal income tax returns would be a reliable source of his income

    information and therefore relevant to the issue of damages. Id. at *2. The second prong of

    the test required the defendants to demonstrate a compelling need for the tax returns

    themselves, a burden which the Carmody court found was not met. Id. at *3. There was no
D




    evidence to indicate that defendants had attempted to obtain the requested information

    through any other, less intrusive discovery devices. Although plaintiff’s counsel did not

    suggest any alternative sources for the information, plaintiff had provided W-2s and

    unemployment earning statements, as well as a statement indicating there were no other

    earning statements available. Id. Other courts have also held that disclosure of W-2 and

    wage statements “generally provide sufficient information to assess damages arising from

    loss of employment income.” See Eckert v. United Automobile Workers, 2006 WL 8455725,

    at *5 (W.D.N.Y. June 12, 2006).

           In light of the foregoing, if he has not already done so, the Plaintiff is directed to

    immediately provide to the Defendant’s counsel all relevant non-tax return documents that

    relate to, or identify, any income received by him since the time of the accident including,

    but not limited to, W-2 forms; 1099 forms; wage statements; and disability or unemployment

    payments. The Defendant’s request for Plaintiff’s tax returns is denied without prejudice to

    renew if the above stated production is somehow insufficient.


                                                 -7-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 8 of 9




           Finally, at the discovery conference Plaintiff’s counsel indicated his intent to call

    certain experts at trial, but acknowledged that they had not yet been disclosed. At the request

    of Plaintiff’s counsel, therefore, the Court hereby extends the discovery deadlines one final

    time. Pursuant to that extension, the end date for all discovery shall be February 26, 2021.

    Plaintiff’s expert disclosure shall be made on or before December 11, 2020. The Defendant’s

    expert disclosure shall be due on January 25, 2021. All expert disclosure, including expert
D




    depositions, shall be completed by February 26, 2021. The deadline for filing dispositive

    motions remains April 19, 2021.

           The parties are directed once again to work together to finalize discovery in this case,

    and to exercise good faith and a reasonable spirit of accommodation to resolve discovery

    disputes prior to seeking this Court’s intervention.

           WHEREFORE, it is hereby

           ORDERED, that the Plaintiff’s Letter-Motion to Compel (Dkt. No. 32) and

    Defendant’s Letter-Motion to Compel, are granted in part and denied in part, as set forth

    above; and it is further

           ORDERED, that the deadline for discovery is extended until February 26, 2021, and

    expert disclosure shall be exchanged as set forth above; and it is further




                                                  -8-
          Case 1:19-cv-00612-DNH-DJS Document 36 Filed 10/23/20 Page 9 of 9




           ORDERED, that the Clerk of the Court serve a copy of this order upon the parties to

    this action.

           SO ORDERED.

    Date: October 23, 2020
          Albany, New York
D




                                               -9-
